DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-22 are pending in the present application.

Terminal Disclaimer
The terminal disclaimer filed on 25 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,588,863; 10,857,098; 10,918,597; 10,987,311; 11,007,145; and 11,318,091 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Objections/Rejections
The objection to claim 18 is withdrawn in view of the claim amendments.
The provisional rejection of claims 1-22 on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,744,083 is hereby withdrawn in view of the arguments.  
The provisional rejection of claims 1-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,744,093 is hereby withdrawn in view of the arguments.
The provisional rejection of claims 1-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,898,430 is hereby withdrawn in view of the arguments.

Claim Objections
Claim 21 is objected to because of the following informalities:  the period after “form” should be deleted on line 10.  Appropriate correction is required.
Applicant is advised that should claim 8 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gan et al. (US 2012/0045485 A1) in view of Goole et al. (European Journal of Pharmaceutics and Biopharmaceutics, 2008).
Instant claim 1 is drawn to a gastroretentive dosage form comprising a) a core comprising an active agent, a swellable water-soluble polymer, and a gas-generating agent; and b) a water-insoluble permeable elastic membrane containing an orifice, and covering at least a portion of the core, wherein the dosage form provides membrane controlled extended release of the active agent through the permeable elastic membrane.
Instant claims 3, 20 and 22 state that the at least one water-insoluble permeable polymer is a copolymer of ethyl acrylate, methyl methacrylate, and trimethylammonioethyl methacrylate chloride.
Instant claims 18-19 are drawn to the same dosage form as claim 1 except that claims 18-19 state that the floating lag time and volume gain are measured in about 200 ml of pH 4.5 acetate buffer as opposed to 0.01N HCl.
Instant claim 5 states that the core further comprises an acid selected from a list.
Gan et al. teach an osmotic dosage form comprising (a) a core comprising a biologically active ingredient, (b) a semi-permeable membrane covering said core, and (c) at least one passageway through the semi-permeable membrane, wherein the semi-permeable membrane comprises ethyl cellulose, and acrylic or methacrylic polymer and a water-soluble plasticizer ([0008]-[0009]).  Gan et al. further teach that the semi-permeable membrane comprises a copolymer of ethyl acrylate, methyl methacrylate and trimethylammonio methacrylate (Eudragit RL PO) ([0018]).  
Gan et al. also teach that the core may further comprise a polymeric swelling agent that expands upon contact with the external fluid and pushes the active ingredient through the passageway ([0029]).  The swelling agent is typically a hydrophilic polymer that is designed to swell or expand in contact with water or an aqueous biological fluid.  The swelling agent exhibits the ability to retain a significant portion of the imbibed water within the polymer structure.  Typically, the polymeric swelling agent swells or expands to a very high degree, usually exhibiting a 2 to 50 fold volume increase.  The most preferred polymeric swelling agents are ethylene oxide polymers, more preferably Polyox polyethylene oxide or hydroxypropyl methylcellulose ([0040]).  See also [0046]-[0047].
Gan et al. do not explicitly disclose an acid and a gas-generating agent present in the core, or that the membrane provides controlled extended release of the active agent through the permeable elastic membrane, as instantly claimed.  However, Goole et al. teach sustained release floating minitablets comprising a drug-containing gas-generating core comprising sodium bicarbonate and tartaric acid coated with a flexible polymeric membrane comprising Eudragit RL30D and ATEC as film former and plasticizer.  The floating minitablets had a short lag time, and sustained release for more than 20 hours (Abstract).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to incorporate an acid and a gas-generating agent in the core of the dosage forms according to Gan et al. in order to produce a floating dosage form that is retained in the stomach for a prolonged period of time for sustained drug delivery.  It would also have been obvious to replace the semi-permeable membrane of Gan et al. with the permeable membranes of Goole et al. with the expectation that the permeable membrane comprising Eudragit RL30D and a plasticizer would effectively release the active agent over a sustained period.
Instant claim 2 states that the active agent is a highly soluble (solubility of greater than 100 mg/ml in water at room temperature) or moderately soluble drug (solubility of between 1 mg/ml and 100 mg/ml in water at room temperature).
Gan et al. teach that the biologically active ingredient includes active ingredients that are very soluble in water ([0027]).
Instant claim 4 states that the plasticizer is selected from the group consisting of triethyl citrate, triacetin, polyethylene glycol, propylene glycol, and mixtures thereof.
Gan et al. teach that the semi-permeable membrane further comprises a plasticizer, including triethyl citrate, triacetin, polyethylene glycol and dibutyl sebacate ([0020]).
Instant claim 6 states up to about 200% volume gain within about 30 minutes of coming into contact with gastric fluid.  
Instant claim 7 states up to about 425% volume gain within about 60 minutes or less.  
Gan et al. teach the polymeric swelling agent swells or expands to a very high degree, usually exhibiting a 2 to 50 fold volume increase ([0040]).  
Instant claims 8 and 18 state that the dosage form exhibits a floating lag time of 60 minutes or less, in about 200 ml of pH 4.5 acetate buffer, measured using a rotating bottle apparatus at 15 rpm and 37 ºC. 
Goole et al. teach that the floating minitablets had a floating lag time of 20 minutes (pg. 318, Conclusion).
Instant claim 9 states that the dosage form provides sustained release of the active agent for at least about 8 hours in 200 ml of 0.01 N HCl or 200 ml of pH 4.5 acetate buffer, measured using a rotating bottle apparatus at 15 rpm and 37 ºC.
Instant claim 21 is drawn to the same dosage form as instant claim 1 except that claim 21 does not recite the volume gain or floating lag time, but does state that the dosage form provides sustained release of the active agent for at least about 12 hours in 200 ml of pH 4.5 acetate buffer, measured using biodisk/reciprocating cylinder method at 25 dpm and 37 ºC.
Gan et al. teach the accumulated drug release in percent between 2 and 12 hours meets the formula for zero order release ([0013]).  It has been found that the osmotic dosage form of the present invention can be designed in such a manner that it does not have a significant lag-time between the intake of the osmotic dosage forms and the onset of the release biologically active ingredient.  Moreover, it has been found that at least the preferred embodiments of the osmotic dosage form of the present invention provide a substantially zero order release profile for biologically active ingredients during a time period of 2 to 12 hours after the contact with an aqueous liquid has started ([0016]).
Instant claim 10 states that the dosage form further comprises a superdisintegrant selected from the group listed.
Gan et al. teach a suspending agent for the biologically active material after the external fluid has permeated membrane, wherein the suspending agent includes poly(vinylpyrrolidone) (crospovidone) ([0031]) Gan et al. also teach a binding agent which includes poly(vinylpyrrolidone) ([0033]).
Instant claim 11 states that the swellable water-soluble polymer is selected from the group consisting of hypromellose (hydroxypropyl methylcellulose), hydroxyethyl cellulose, hydroxypropyl cellulose, carboxymethyl cellulose, microcrystalline cellulose, a polyethylene oxide polymer, and sodium alginate.
Gan et al. teach that the core may also comprise a hydrophilic polymer, which acts as a polymeric suspending agent for the biologically active material, wherein the polymeric suspending agents include carboxymethyl cellulose, polyethylene oxide polymers and hydroxypropyl methylcellulose ([0031]).  The core may further comprise a binding agent including hydroxypropyl cellulose, hydroxyethyl cellulose, hydroxypropyl methylcellulose, carboxymethyl cellulose, sodium alginate and propylene glycol ([0033]).
Instant claims 12 states that the gas-generating agent is selected from the group consisting of sodium bicarbonate, sodium carbonate, calcium carbonate, magnesium carbonate, and combinations thereof.
Goole et al. teach that the gas-generating agent includes sodium bicarbonate.
Response to Arguments
Applicant’s Remarks filed 27 July 2022 have been fully considered but they are not persuasive.  Applicant argues that Gan cannot motivate a POSA to replace the semipermeable membrane in its osmotic dosage forms with a permeable elastic membrane as claimed that provides controlled release of the active agent through the membrane as such membrane will not allow to deliver the solution or dispersion of the active ingredient in the external fluid through the orifice.
The examiner respectfully argues that Gan et al. teach controlled delivery of the active agent by pushing it through the orifice.  Goole et al. teach sustained delivery of active agent through the permeable membrane.  A person having ordinary skill in the art would have a reasonable expectation that replacing the semi-permeable membrane according to Gan et al. with the permeable membrane of Goole et al. would result in a sustained release of the active agent.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dudhara et al. (US 7,776,345) in view of Goole et al. (European Journal of Pharmaceutics and Biopharmaceutics, 2008), Gan et al. (US 2012/0045485 A1) and Nayak et al. (Journal of Pharmaceutical Education and Research, 2010).
Instant claim 1 is drawn to a gastroretentive dosage form comprising a) a core comprising an active agent, a swellable water-soluble polymer, and a gas-generating agent; and b) a water-insoluble permeable elastic membrane containing an orifice, and covering at least a portion of the core, wherein the dosage form provides membrane controlled extended release of the active agent through the permeable elastic membrane.
Instant claims 3, 15, 17, 20 and 22 state that the at least one water-insoluble permeable polymer is a copolymer of ethyl acrylate, methyl methacrylate, and trimethylammonioethyl methacrylate chloride.
Instant claims 14-17 are drawn to the same dosage forms as claim 1 further comprising an immediate release layer comprising an active agent that is either the same of different from the active agent in the core.
Instant claims 18-19 are drawn to the same dosage form as claim 1 except that claims 18-19 state that the floating lag time and volume gain are measured in about 200 ml of pH 4.5 acetate buffer as opposed to 0.01N HCl.
Instant claim 5 states that the core further comprises an acid selected from a list.
Dudhara et al. teach a gastric retention controlled drug delivery system comprising (a) controlled release core comprising a drug, a highly swellable polymer and a gas-generating compound, and (b) a rapidly releasing coat composition comprising the same drug as in the core and pharmaceutically acceptable excipients (col. 3, ln. 63 to col. 4, ln. 55).  Dudhara et al. teach that the gas-generating agent is used in an amount ranging from about 1% to about 50% by weight of the core, more preferably from about 1% to about 15% by weight of the core (col. 11, ln. 66 to col. 12, ln. 1).
Dudhara et al. also teach that the coat composition comprises rapidly releasing active agent, film forming agents, plasticizer and the like.  The film forming agents include acrylic acid polymers such as methacrylate and methyl methacrylate copolymers, and the like, and mixtures thereof; and the plasticizers include propylene glycol, polyethylene glycols, triethyl citrate, etc. (col. 13, ln. 4-31).
Dudhara et al. do not explicitly disclose the water-insoluble permeable elastic membrane comprising a copolymer of ethyl acrylate, methyl methacrylate and trimethylammonioethyl methacrylate, as instantly claimed.  However, Dudhara et al. teach that the coat comprises acrylic acid polymers and copolymers, and Goole et al. teach sustained release floating minitablets comprising a drug-containing gas-generating core comprising sodium bicarbonate and tartaric acid coated with a flexible polymeric membrane comprising Eudragit RL30D and ATEC as film former and plasticizer.  The floating minitablets had a short lag time, and sustained release for more than 20 hours (Abstract). 
Dudhara et al. also do not explicitly disclose an orifice in the water-insoluble permeable elastic membrane, as instantly claimed.  However, Gan et al. teach an orifice in the permeable membrane that forms an osmotic passageway for the release of the biologically active ingredient from the dosage form ([0045]).
Dudhara et al. further do not explicitly disclose a second active agent that is different from the first active agent, as instantly claimed.  However, Dudhara et al. teach a controlled release core comprising a drug, and a rapidly releasing coat comprising a drug.  Dudhara et al. also teach numerous drugs that are suitable for use with their dosage forms (col. 4, ln. 56 to col. 10, ln. 13).  It would have obvious for a person having ordinary skill in the art to prepare dosage forms according to Dudhara et al. comprising two different drugs, one in the controlled release core and one in the rapidly releasing coat, in order to provide two separate drugs that are suitable for use together in the treatment of a disease or condition.
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to incorporate Eudragit RL30D as the permeable elastic membrane coating with an orifice as the coating according to Dudhara et al. in order to allow gastric fluid to permeate into the core of the dosage form and then release the biologically active ingredient through the orifice, as reasonably suggested by Goole et al. and Gan et al.
Instant claim 2 states that the active agent is a highly soluble (solubility of greater than 100 mg/ml in water at room temperature) or moderately soluble drug (solubility of between 1 mg/ml and 100 mg/ml in water at room temperature).
Dudhara et al. teach that the drug includes active ingredients that are highly soluble or moderately in water (col. 4, ln. 56 to col. 10, ln. 13).
Instant claim 4 states that the plasticizer is selected from the group consisting of triethyl citrate, triacetin, polyethylene glycol, propylene glycol, and mixtures thereof.
Dudhara et al. teach that the plasticizers include propylene glycol, polyethylene glycols, triethyl citrate, etc. (col. 13, ln. 4-31).
Instant claim 6 states up to about 200% volume gain within about 30 minutes of coming into contact with gastric fluid.  
Instant claim 7 states up to about 425% volume gain within about 60 minutes or less.  
Instant claim 8 states that the dosage form exhibits a floating lag time of 60 minutes or less, in about 200 ml of pH 4.5 acetate buffer, measured using a rotating bottle apparatus at 15 rpm and 37 ºC. 
Dudhara et al. teach the core is capable of swelling and achieving flotation rapidly (col. 3, ln. 65 to col. 4, ln. 2; col. 10, ln. 14-26).  The swelling and gas entrapment can occur rapidly such that the system is capable of achieving floatation in a dissolution bath containing 0.1 N HCl in 15 minutes, preferably in less than 10 minutes (col. 13, ln. 56-65).
Nayak et al. teach that gastroretentivity of a pharmaceutical dosage form can be enhanced by increasing its size above the diameter of the pylorus (even in its widest state during a housekeeper wave).  If the dosage form can attain the larger size than pylorus, the gastroretentivity of that dosage form will be possible for long time.  This large size should be achieved fairly quickly; otherwise dosage form will be emptied through the pylorus (pg. 7, col. 1, paragraph 3).
It would have been obvious to optimize the floating lag time and the size of expansion in order to prevent early elimination of the dosage form through the pylorus, as reasonably suggested by Dudhara et al. and Nayak et al.
Instant claim 9 states that the dosage form provides sustained release of the active agent for at least about 8 hours in 200 ml of 0.01 N HCl or 200 ml of pH 4.5 acetate buffer, measured using a rotating bottle apparatus at 15 rpm and 37 ºC.
Instant claim 21 is drawn to the same dosage form as instant claim 1 except that claim 21 does not recite the volume gain or floating lag time, but does state that the dosage form provides sustained release of the active agent for at least about 12 hours in 200 ml of pH 4.5 acetate buffer, measured using biodisk/reciprocating cylinder method at 25 dpm and 37 ºC.
Dudhara et al. teach release of the drug in 0.1 N HCl lasting longer than 12 hours (Tables 2, 4 and 6).
Instant claim 10 states that the dosage form further comprises a superdisintegrant selected from the group listed.
Dudhara et al. teach that the swellable polymers include a superdisintegrant polymer, such as cross-linked polyvinylpyrrolidone and microcrystalline cellulose (col. 10, ln. 44-51).
Instant claim 11 states that the swellable water-soluble polymer is selected from the group consisting of hypromellose (hydroxypropyl methylcellulose), hydroxyethyl cellulose, hydroxypropyl cellulose, carboxymethyl cellulose, microcrystalline cellulose, a polyethylene oxide polymer, and sodium alginate.
Dudhara et al. teach that the swellable polymers include carboxyalkyl celluloses, hydroxyethylcellulose, hydroxypropylcellulose, hydroxypropyl methylcellulose, and alginates (col. 10, ln. 27-56).
Instant claims 12 states that the gas-generating agent is selected from the group consisting of sodium bicarbonate, sodium carbonate, calcium carbonate, magnesium carbonate, and combinations thereof.
Dudhara et al. teach that the gas-generating agents include calcium carbonate, sodium bicarbonate, citric acid, malic acid, succinic acid, tartaric acid, fumaric acid, maleic acid, ascorbic acid, glutamic acid and their salts and mixtures thereof (col. 11, ln. 51-66).
Response to Arguments
Applicant’s Remarks filed 27 July 2022 have been fully considered but they are not persuasive.  Applicant argues that Dudhara fails to disclose any coating compositions comprising a membrane to provide membrane controlled extended release of the active agent as claimed.
The examiner respectfully argues that Goole et al. and Gan et al. teach membrane coatings on the core, wherein the membrane provides a sustained and controlled release of the active agent form the core.  A person having ordinary skill in the art would have been motivated to coat the core of Dudhara et al. with a permeable membrane coating as taught by Goole et al. in order to provide the sustained release properties taught by Goole et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616